                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN HARDIN,                                     Case No. 17-cv-05554-JST (TSH)
                                   8                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                   9             v.

                                  10     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court held a telephonic hearing this afternoon concerning the filing of discovery letter

                                  14   briefs. In light of the District Judge’s order granting enlargement of time, ECF No. 159, the

                                  15   deadline to move to compel is now seven days after August 30, 2019. Accordingly, discovery

                                  16   letter briefs are no longer due today.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: July 12, 2019

                                  21
                                                                                                   THOMAS S. HIXSON
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
